            Case 1:20-ml-01182-RBC Document 1 Filed 09/14/20 Page 1 of 11




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


 _________________________________________
                                          )
IN RE APPLICATION OF USA PURSUANT         )                 ML No: 1-20-ML-01182
TO 18 U.S.C. § 3512 FOR ORDER FOR         )
COMMISSIONER’S APPOINTMENT FOR            )
FORGERY AND FRAUD INVESTIGATION           )
__________________________________________)

Reference:      DOJ Ref. # CRM-182-72483

              APPLICATION OF THE UNITED STATES FOR AN ORDER
       FOR A COMMISSIONER’S APPOINTMENT PURSUANT TO 18 U.S.C. § 3512

       The United States of America, moving by and through its undersigned counsel,

respectfully submits this ex parte application for an Order, pursuant to 18 U.S.C. § 3512,

appointing the undersigned attorney, Gary Ian Peng, Trial Attorney, Office of International

Affairs, Criminal Division, U.S. Department of Justice (or a substitute or successor subsequently

designated by the Office of International Affairs), as a commissioner to collect evidence and to

take such other action as is necessary to execute this and any subsequent, supplemental requests

for assistance with the above-captioned criminal matter from Poland. In support of this

application, the United States asserts:

                                          RELEVANT FACTS

       1.       The Central Authority of Poland, the National Prosecutor’s Office, submitted a

request for assistance (the Request) to the United States, pursuant to the Agreement Between the

United States of America and the Republic of Poland on the Application of the Treaty Between

the United States of America and the Republic of Poland on Mutual Legal Assistance in

Criminal Matters signed 10 July 1996, pursuant to Article 3(2) of the Agreement on Mutual

Legal Assistance Between the United States of America and the European Union signed at
            Case 1:20-ml-01182-RBC Document 1 Filed 09/14/20 Page 2 of 11




Washington 25 June 2003, U.S.-Poland, June 9, 2006, S. TREATY DOC. NO. 109-13 (2006)

(the Treaty). As stated in the Request, the Circuit Prosecutor’s Office in Krakow, Poland, is

investigating Witold Antoni Grzebicki and Marek Glogowski for forgery and fraud, which

occurred between on or about November 1, 2006 and September 7, 2017, in violation of the

criminal law of Poland, specifically, Article 270(1) and 286(1) of the Polish Criminal Code.

Under the Treaty, the United States is obligated to assist in response to the Request.

       2.       According to Polish authorities, a power of attorney document used to sell shares

in a property located in Krakow, Poland, is suspected of having been forged. The victim

(Victim) inherited shares in this property. On November 1, 2006, Victim purportedly granted

power of attorney to Witold Antoni Grzebicki (Grzebicki) to sell her shares in the property to

Grzebicki or others, with the terms and sale price left to Grzebicki’s discretion. The power of

attorney document further stated that the power of attorney granted is irrevocable and would not

expire upon Victim’s death. On November 16, 2006, Grzebicki sold 1/20 of the property to

himself, as permitted by the power of attorney document, and another 1/20 of the property to

Marek Glogowski (Glogowski), with each buyer paying 160,000 Polish Zlotys (approximately

54,000 USD).

       3.       Based on their investigation, Polish authorities believe that Victim died on

September 4, 2007. On September 9, 2015, a Polish court decided that Victim’s husband

(Husband) inherited a quarter of Victim’s shares in the property, while their children inherited

the remaining three quarters of Victim’s shares in the property. On or about September 7, 2017,

Grzebicki attempted to sell Victim’s remaining shares in the property, now owned by Husband

and children, to Grzebicki and Glogowski for 48,096 USD. Grzebicki asserted in a notarial

deed that all of Victim’s heirs were still alive and bound by the power of attorney that Victim



                                                 2
              Case 1:20-ml-01182-RBC Document 1 Filed 09/14/20 Page 3 of 11




had granted to Grzebicki. However, based on their investigation, Polish authorities believe that

Husband died on October 5, 2013. In order to determine if Grzebicki falsely claimed that

Husband was still alive when Grzebicki attempted to sell Victim’s remaining shares in the

property, and to ultimately determine the legality of the attempted sale, Polish authorities need to

confirm when Victim and Husband died.

         4.       To further the investigation, Polish authorities have asked U.S. authorities to

provide Victim’s and Husband’s death certificates. The New York State Department of Health

does not provide death certificates to non-family members without a subpoena authorized by a

court.

                                       LEGAL BACKGROUND

         5.       A treaty 1 constitutes the law of the land. U.S. Const. art. VI, cl. 2. The

provisions of a treaty have equal footing with acts of Congress and are binding on the courts.

See Asakura v. City of Seattle, 265 U.S. 332, 341 (1924); United States v. The Peggy, 5 U.S. 103

(1801); United States v. Emuegbunam, 268 F.3d 377, 389 (6th Cir. 2001). The provisions of a

treaty should be construed liberally “to give effect to the purpose which animates it.” United

States v. Stuart, 489 U.S. 353 (386) (1989) (internal quotations marks omitted). To the extent

that the provisions of a treaty are inconsistent with a preexisting statutory provision, the treaty

supersedes the statute. Zschernig v. Miller, 389 U.S. 429, 440-41 (1968).

         6.       The United States and Poland entered into the Treaty to promote more effective

judicial cooperation and assistance between the parties in criminal matters. See Treaty, pmbl.

The Treaty obligates each party, upon request, to provide assistance to the other in criminal

investigations, prosecutions, and related proceedings, including assistance in serving documents,


1
 The term “Treaty” used herein encompasses bilateral treaties, multilateral conventions, instruments, and
protocols.
                                                    3
            Case 1:20-ml-01182-RBC Document 1 Filed 09/14/20 Page 4 of 11




obtaining testimony, statements, records, and executing searches and seizures. Treaty, Article 1.

In addition, the Treaty, like 18 U.S.C. § 3512, authorizes federal courts to use compulsory

measures to further the execution of such requests. Treaty, Article 5(1) (“The judicial or other

competent authorities of the Requested State shall issue subpoenas, search warrants, or other

orders necessary to execute the request.”).

       7.       When executing a treaty or non-treaty request for assistance from a foreign

authority, an attorney for the government may file an application to obtain any requisite court

orders under 18 U.S.C. § 3512. This section authorizes a federal court to issue such orders and

provides in pertinent part:

       Upon application, duly authorized by an appropriate official of the Department of
       Justice, of an Attorney for the Government, a Federal judge may issue such orders
       as may be necessary to execute a request from a foreign authority for assistance in
       the investigation or prosecution of criminal offenses, or in proceedings related to
       the prosecution of criminal offenses, including proceedings regarding forfeiture,
       sentencing, and restitution.

                       *                      *                     *

       [A]n application for execution of a request from a foreign authority under this
       section may be filed . . . in the District of Columbia.

                       *                      *                     *

       The term “foreign authority” means a foreign judicial authority, a foreign
       authority responsible for the investigation or prosecution of criminal offenses or
       for proceedings related to the prosecution of criminal offenses, or an authority
       designated as a competent authority or central authority for the purpose of making
       requests for assistance pursuant to an agreement or treaty with the United States
       regarding assistance in criminal matters.

18 U.S.C. § 3512(a)(1), (c)(3), (h)(2).




                                                  4
             Case 1:20-ml-01182-RBC Document 1 Filed 09/14/20 Page 5 of 11




        8.       Congress enacted this section to make it “easier for the United States to respond

to [foreign] requests by allowing them to be centralized and by putting the process for handling

them within a clear statutory scheme.” 155 Cong. Rec. 6,810 (2009) (statement of Sen.

Whitehouse); Foreign Evidence Request Efficiency Act of 2009, Pub. L. No. 111-79, 123 Stat.

2086. 2 This section provides clear authority for the federal courts, upon application duly

authorized by an appropriate official of the Department of Justice, to issue orders that are

necessary to execute a foreign request.

        9.       An application is duly authorized by an appropriate official of the Department of

Justice when the Office of International Affairs 3 has reviewed and authorized the request, and

executes the request itself or delegates execution to another attorney for the government. 4 Upon

such a duly authorized application, Section 3512 authorizes a federal judge 5 to issue “such orders

as may be necessary to execute [the] request,” including: (1) search warrants under Fed. R.



2
  Prior to the enactment of 18 U.S.C. § 3512, the United States routinely utilized the procedures
authorized by 28 U.S.C. § 1782 (the “commissioner” process) to execute requests from foreign
authorities. See In re Request from the United Kingdom, 685 F.3d 1, 11 (1st Cir. 2012) (18 U.S.C. §
3512 provides a more streamlined process than 28 U.S.C. § 1782, the statute under which foreign requests
were executed prior to enactment of section 3512); see also Intel Corp. v. Advanced Micro Devices, Inc.,
542 U.S. 241, 247-49 (2004) (describing history of Section 1782). When enacting Section 3512,
Congress anticipated that improved U.S. handling of foreign requests would ensure reciprocity in
response to U.S. requests for assistance in its criminal investigations. See, e.g., 155 Cong. Rec. 10,093
(2009) (statement of Rep. Schiff).

3
 The Attorney General, through regulations and Department of Justice directives, delegated to the Office
of International Affairs the authority to serve as the “Central Authority” under treaties and executive
agreements between the United States and other countries pertaining to mutual assistance in criminal
matters. See 28 C.F.R. 0.64-1, 0.64-4, and Appendix to Subpart K, Directive Nos. 81B and 81C (2018).

4
 “Section 3512 can be invoked only when authorized by OIA. . . . Such authorization occurs when an
attorney for the government, or his or her office, receives the referral of the request for execution from
OIA.” Memorandum from the Deputy Attorney General to Department of Justice Components (May 16,
2011) (on file with the Office of International Affairs).
5
 The term “federal judge” includes a magistrate judge. See 18 U.S.C. § 3512(h)(1); Fed. R. Crim. P.
1(b)(3)(B) (including a magistrate judge in the definition of federal judge).
                                                    5
         Case 1:20-ml-01182-RBC Document 1 Filed 09/14/20 Page 6 of 11




Crim. P. 41; (2) orders for electronic records under 18 U.S.C. § 2703; (3) orders for pen registers

or trap and trace devices under 18 U.S.C. § 3123; and (4) orders appointing a person to direct the

taking of testimony or statements and/or the production of documents or other things. See 18

U.S.C. § 3512(a)(1)-(b)(1). In addition, a federal judge may order any necessary procedures to

facilitate the execution of the request, including any procedures requested by the foreign

authority to facilitate its use of the evidence. 18 U.S.C. § 3512(a)(1).

       10.     Section 3512 also authorizes any person appointed to direct the taking of

testimony or statements and/or the production of documents. The appointed person has authority

to: (1) issue an order requiring a person to appear and/or produce documents or other things; (2)

administer any necessary oaths; and (3) take testimony or statements and receive documents or

other things. 18 U.S.C. § 3512(b)(2). In ordering a person to appear and/or produce documents

or other things, the person appointed, commonly referred to as the “commissioner,” typically

uses a subpoena entitled “Commissioner’s Subpoena.” Any such subpoena may be served or

executed anywhere in the United States. 18 U.S.C. § 3512(f). A sample “Commissioner’s

Subpoena” is included as Attachment A.

                                     REQUEST FOR ORDER

       11.     The Office of International Affairs has reviewed and authorized the Request, and

is executing the Request itself. Consequently, this application for an Order appointing the

undersigned attorney as a commissioner to collect evidence and to take such other action as is

necessary to execute the Request has been “duly authorized” within the meaning of Section

3512. In addition, the Request was submitted by an appropriate “foreign authority,” the National

Prosecutor’s Office, the designated Central Authority in Poland, and seeks assistance in the

investigation of forgery and fraud—criminal offenses in Poland. The requested Order is



                                                 6
         Case 1:20-ml-01182-RBC Document 1 Filed 09/14/20 Page 7 of 11




necessary to execute the Request, and the assistance requested, i.e., the production of official

records, falls squarely within that contemplated by Section 3512 and the Treaty. Finally, this

application was properly filed in the District of Columbia.

       12.     This application is being made ex parte, consistent with U.S. practice in its

domestic criminal matters.

       13.     When executing a foreign request for assistance in a criminal matter, both Section

3512 and the Treaty authorize the use of compulsory process comparable to that used in

domestic criminal investigations and/or prosecutions. Because subpoenas utilized in U.S.

criminal proceedings (i.e., grand jury and criminal trial subpoenas) are issued without notice to

any person other than the recipient (i.e., no notice to targets or defendants), orders and

commissioner subpoenas issued in execution of a foreign request pursuant to Section 3512 and

the applicable treaty likewise should require no notice other than to the recipients. Accordingly,

this Court should authorize a commissioner to collect the evidence requested without notice to

any person(s) or entity(ies) other than the recipient(s) of any given commissioner subpoena.

       14.     Therefore, the United States respectfully requests that this Court issue the

attached Order, pursuant to 18 U.S.C. § 3512, appointing the undersigned attorney, Gary Ian

Peng, Trial Attorney, Office of International Affairs (or a substitute or successor subsequently

designated by the Office of International Affairs) as a commissioner, authorizing the undersigned

to take the actions necessary, including the issuance of commissioner’s subpoenas, as needed, to

collect the evidence necessary to execute any pending request for assistance and any subsequent,




                                                  7
         Case 1:20-ml-01182-RBC Document 1 Filed 09/14/20 Page 8 of 11




supplemental requests in connection with the same matter, in a manner consistent with the

intended use of the evidence.

                                            Respectfully submitted,

                                            VAUGHN A. ARY
                                            DIRECTOR
                                            OFFICE OF INTERNATIONAL AFFAIRS
                                            OK Bar Number 12199




                                    By:     ____________________________
                                            Gary Ian Peng
                                            Trial Attorney
                                            NY Bar Number 4998282
                                            Office of International Affairs
                                            Criminal Division, Department of Justice
                                            1301 New York Avenue, N.W.
                                            Washington, D.C. 20530
                                            (202) 616-0088
                                            Gary.Peng@usdoj.gov




                                               8
Case 1:20-ml-01182-RBC Document 1 Filed 09/14/20 Page 9 of 11




                      ATTACHMENT A
         Case 1:20-ml-01182-RBC Document 1 Filed 09/14/20 Page 10 of 11




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


                                          )
IN RE APPLICATION OF USA PURSUANT         )
TO 18 U.S.C. § 3512 FOR ORDER FOR         )
COMMISSIONER’S APPOINTMENT FOR            )
[Insert Nature of Case/Investigation]     )
                                          )
__________________________________________)

Reference:     [Insert DOJ#]
(Please repeat when responding.)

                                COMMISSIONER’S SUBPOENA

TO: [Insert Name of Entity]

       I, Commissioner [Insert Attorney Name], Trial Attorney, Office of International Affairs,

Criminal Division, U.S. Department of Justice, acting pursuant to 18 U.S.C. § 3512, and this

Court’s Order signed on [Insert Date], for the purpose of rendering assistance to [Insert

Country], command that you provide the following documents regarding (an) alleged

violation(s) of the laws of [Insert Country]; specifically, [Insert Name of Offense(s), in violation

of Section [Insert Number] of the [Insert Country Adjective] [Criminal][Penal] Code:

       Provide records to International Affairs Specialist [Insert Name] by emailing them to

[Insert Email Address] or by mailing via FedEx either a paper copy of the records or any

commonly used digital storage device loaded with the files to the following mailing address by

__________, 20__:

[Insert IAS Name, Mailing Address, Email Address, and Telephone Number]
        Case 1:20-ml-01182-RBC Document 1 Filed 09/14/20 Page 11 of 11




       For failure to provide records, you may be deemed guilty of contempt and liable to

penalties under the law.


Date: _____________                                ________________________________
                                                   COMMISSIONER
                                                   [Insert Name]
                                                   Trial Attorney
                                                   Office of International Affairs
                                                   Criminal Division, Department of Justice
                                                   1301 New York Avenue, N.W.
                                                   Washington, D.C. 20530
                                                   (202) [Insert Number]
                                                   [Insert Email Address]




                                                  2
